DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
The prima facie effective filing date of this application is 20-February-2020, the actual filing date of the application. 

Information Disclosure Statement
The information disclosure statement IDS#1 (12 references) submitted on 20-February-2020 been considered by the Examiner and made of record in the application file, except as follow:
NPL documents, #6 and #7 have not been considered, copies of these references have not been placed into the file.

Claim Objections
Objection is made to claim 18 because of the following informalities:  
Claim 18 recites in part: “….environment, wherein marker is associated….” [line 2-3], wherein words appear to be missing and for which “wherein the marker” was intended.
Appropriate correction is required.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 USC §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 USC §102(a)(2) as anticipated by Kraver et al. (United States Patent Application Publication # US 2018/0300953 A1), hereinafter Kraver.
Consider claim 16:  A method, Kraver discloses a system and method for receiving gesture input from virtual control objects [Title; Abstract; Fig. 1, 4, 6; Para. 0002, 0004; claim 1], the system comprising a server with processor (102, 202, 406), the processor comprising one of processors configured and operating according to software instructions stored in memory, for performing a method [Fig. 1, 2, 4; Para. 0070 (also 0066-0069)], and is coupled to one or more databases for storing: physical environment state (412), virtual environment state (420) and virtual control configuration data (418) [Fig. 1, 2, 4; Para. 0066, 0093, 0095, 0096], comprising:
receiving, via a processor, an input indicative of a physical positioning of a user in a physical environment; Kraver discloses an exemplary interaction with a virtual control [Fig. 5A-5D], and in which a physical position (and orientation) of a user is obtained [Fig. 5A; Para. 0104, 0108 (see also Fig. 4; Para. 0094-0099)];
determining, via the processor, a virtual positioning of the user in a virtual coordinate system based on the input; the user physical location mapped to a virtual location, and specifically an example in which a user HMD position and orientation determined and set as an anchor point (502) and a virtual control (506) located at an offset distance from the anchor point [Fig. 5A; Para. 0108-0109]; 
determining, via the processor, a representative positioning of the user in a representative environment, wherein the representative environment is associated with the virtual coordinate system; the determined anchor point for the user mapped to a virtual coordinate and stored as virtual control configuration data defining a virtual environment state (a representative environment) (420), the virtual control configuration data also comprising anchor points and data for other physical objects [Fig. 4, 6; Para. 0094-0095, 0121-0122]; and
outputting, via the processor, a signal configured to cause a computing device to present a feature associated with the representative environment via an electronic display based on the virtual positioning of the user in the virtual coordinate system; based on a change in viewing angle, to include the virtual control, or change of body position or gesture to engage the control, the control may be highlighted and/or activated (i.e. signals generated which change the view angle of the HWD, cause the virtual control to be visible and or highlighted in the HWD, and/or cause the response allocated to the virtual control [Fig. 5C-5D; Para. 0110, (see also [Fig. 6-9; Para. 0129-0133] as 

Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 1-8, 12, 13, 17 and 20 are rejected under 35 USC §103 as unpatentable over Kraver et al. (United States Patent Application Publication # US 2018/0300953 A1), hereinafter Kraver.
Consider claim 1:  A system, Kraver discloses a system and method for receiving gesture input from virtual control objects [Title; Abstract; Fig. 1; Para. 0002, 0004], comprising:
a computing system configured to communicatively couple to a database configured to store a virtual coordinate system and a plurality of features associated with a representative environment associated with the virtual coordinate system, a server (102) which comprises, or is coupled to one or more databases for storing: physical environment state (412), virtual environment state (420) and virtual control configuration data (418) [Fig. 1, 2, 4; Para. 0066, 0093, 0095, 0096], wherein the computing system is configured to:
receive a first input indicative of a physical positioning of a user in a physical environment; Kraver discloses an exemplary interaction with a virtual control [Fig. 5A-5D], and in which a physical position (and orientation) of a user is obtained [Fig. 5A; Para. 0104, 0108 (see also Fig. 4; Para. 0094-0099)];
determine a virtual positioning of the user in the virtual coordinate system based on the first input; the user physical location mapped to a virtual location, and specifically an example in which a user HMD position and orientation determined and set as an anchor point (502) and a virtual control (506) located at an offset distance from the anchor point [Fig. 5A; Para. 0108-0109];
receive a second input indicative of an updated physical positioning of the user in the physical environment; where determination of user location and viewing angle is dynamically updated (second/updating of physical position) [Fig. 5A-5B; Para. 0109-0110];
determine an updated virtual positioning of the user in the virtual coordinate system based on the second input; the change in user position and/or viewing angle mapped in the virtual environment, [Fig. 5A-5B; Para. 0109-0110]; and
output a first signal to a computing device in response to determining the updated virtual positioning of the user in the virtual coordinate system; based on a change in viewing angle, to include the virtual control, or change of body position or gesture to engage the control, the control may be highlighted and/or activated (i.e. signals generated which change the view angle of the HWD, cause the virtual control to be visible and or highlighted in the HWD, and/or cause the response allocated to the virtual control [Fig. 5C-5D; Para. 0110, (see also [Fig. 6-9; Para. 0129-0133] as virtual control operation based on iteratively determined view direction or user position].
Kraver does not specifically disclose all of these features in the same embodiment and does not explicitly disclose a second input for updating physical and virtual user position, but does disclose that the obtaining of sensor data (input) may be on a periodic basis and/or part of an iterative process [Fig. 8-9; Para. 0101, 0130, 0133], and that data may include parameters such as trajectory and velocity derived from a plurality of position values over time.
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that generation of the parameters, and 
Consider claim 2 and as applied to claim 1:  The system of claim 1, wherein the first signal is configured to cause the computing device to present a feature of the plurality of features associated with the representative environment based on the virtual positioning of the user in the virtual coordinate system via an electronic display. Kraver particularly discloses that in various embodiments, as it is determined that the user performs an action, such as looking in a particular direction, that a virtual control may be displayed [a first signal generated to cause display], and as he directs his field of vision toward the particular virtual control such that interaction with the control is possible [a second signal may be generated such] that an interactivity indicator such as a circle around the control is generated on the display, and further when user intent is detected, such as moving a hand toward the virtual control [a third signal may be generated to cause] further information to be displayed such as how to interact with the virtual control [Para. 0099-0100].
Consider claim 3 and as applied to claim 2:  The system of claim 2, wherein the computing system is configured to output a second signal to the computing device in response to determining the updated virtual positioning of the user in the virtual coordinate system, and wherein the second signal is configured to cause the computing device to modify a presentation of the feature of the plurality of features associated with the representative environment, present an additional feature of the plurality of features associated with the representative environment, or both. This claim is rejected based on the same citations and analysis as for claim 2 previously, where a representation of the virtual control is modified or additional features such as a circle or instructions are added according to second and third signals [Para. 0099-0100].
Consider claim 4 and as applied to claim 1:  The system of claim 1, wherein the computing system is configured to receive sensor data from the computing device, wherein the sensor data is indicative of movement of the user relative to the physical positioning of the user in the physical environment, and wherein the second input comprises the sensor data, and wherein the computing system is configured to determine the updated physical positioning based on the movement indicated by the sensor data to the physical positioning of the user. Kraver discloses that sensors (408) provide data to identify user position (and orientation), and that this may be done periodically [Fig. 4; Para. 0091, 0101] and where the determination of view direction and user position is continuous iterative process in order to detect and determine when interaction criteria are met, and to interpret various gestures [Fig. 8-9; Para. 0124, 0130, 0133].
Consider claim 5 and as applied to claim 4:  The system of claim 4, wherein the computing system is configured to:
determine corresponding movement of the user relative to the virtual positioning in the virtual coordinate system based on the movement of the user relative to the physical positioning in the physical environment; and
determine the updated virtual positioning of the user in the virtual coordinate system based on the corresponding movement of the user relative to the virtual positioning.  [Fig. 7; Para. 0127-128 (also 0125-0126); Fig. 9 (steps 902, 904, 906); Para. 0132-0133].
Consider claim 6 and as applied to claim 1:  The system of claim 1, wherein the plurality of features comprises an image, an audio output, haptic feedback, or any combination thereof, associated with the representative environment. Kraver discloses that virtual representations (i.e. images) of physical objects may be included in the virtual (representative) environment [Para. 0077], and also that virtual controls may be represented and displayed as exemplary orbs or spheres (images) [Para. 0100].
Consider claim 7 and as applied to claim 1:  The system of claim 1, wherein the representative environment is associated with a virtual environment, the physical environment, a mixed environment, an additional physical environment, or any combination thereof. Kraver discloses that the virtual environment (representative environment may comprise the user and physical objects mapped to the virtual environment, as well as various virtual controls (without physical counterpart) [Para. 0094-0096, 0100].
Consider claim 8:  A non-transitory computer-readable medium comprising computer- executable instructions that, when executed by a processor, Kraver discloses a system and method for receiving gesture input from virtual control objects [Title; Abstract; Fig. 1; Para. 0002, 0004; claim 22], the system comprising a server with processor (102, 202, 406), the processor comprising are configured to cause the processor to:
receive a first input indicative of a first physical positioning of a first user in a first physical environment; Kraver discloses an exemplary interaction with a virtual control [Fig. 5A-5D], and in which a physical position (and orientation) of a user is obtained [Fig. 5A; Para. 0104, 0108 (see also Fig. 4; Para. 0094-0099)];
determine a first virtual positioning of the first user in a virtual coordinate system based on the first input, wherein the first virtual positioning corresponds to the first physical positioning; the user physical location mapped to a virtual location, and specifically an example in which a user HMD position and orientation determined and set as an anchor point (502) and a virtual control (506) located at an offset distance from the anchor point [Fig. 5A; Para. 0108-0109];
receive a second input indicative of a second physical positioning of the first user in the first physical environment; where determination of user location and viewing angle is dynamically updated (second/updating of physical position) [Fig. 5A-5B; Para. 0109-0110];
determine a second virtual positioning of the first user in the virtual coordinate system based on the second input, wherein the second virtual positioning corresponds to the second physical positioning; the change in user position and/or viewing angle mapped in the virtual environment, [Fig. 5A-5B; Para. 0109-0110]; and
output a first signal to a first computing device based on the second virtual positioning of the first user in the virtual coordinate system; based on a change in viewing angle, to include the virtual control, or change of body position or gesture to engage the control, the control may be highlighted and/or activated (i.e. signals generated which change the view angle of the HWD, cause the virtual control to be visible and or highlighted in the HWD, and/or cause the response allocated to the virtual control [Fig. 5C-5D; Para. 0110, (see also [Fig. 6-9; Para. 0129-0133] as virtual control operation based on iteratively determined view direction or user position].
Kraver does not specifically disclose all of these features in the same embodiment and does not explicitly disclose a second input for updating physical and virtual user position, but does disclose that the obtaining of sensor data (input) may be on a periodic basis and/or part of an iterative process [Fig. 8-9; Para. 0101, 0130, 0133], and that data may include parameters such as trajectory and velocity derived from a plurality of position values over time.
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that generation of the parameters, and iterative processes taught by Kraver require a plurality of sensor measurements over time (i.e. at least a second and additional updates in a 
Consider claim 12 and as applied to claim 8:  The non-transitory computer-readable medium of claim 8, wherein the computer-executable instructions, when executed by the processor, are configured to cause the processor to receive a third input indicative of a third virtual positioning of a feature in the virtual coordinate system, and wherein the first signal is configured to cause the first computing device of the first user to present the feature to the first user based on the second virtual positioning of the first user relative to the third virtual positioning of the feature in the virtual coordinate system.  Kraver discloses, in various embodiments that a virtual control with virtual control anchor positions may be generated, stored as virtual configuration data, and provided (as signals) to the processor, from which a distance and orientation to the user is determined [Fig. 6; Para. 0120-0124] and that the virtual control may be visible (presented) to the user (on the HMD) based on the relative position of the user, virtual control and viewing angle and direction of the user [Fig. 9; Para. 0124, 0132-0133].
Consider claim 13 and as applied to claim 12:  The non-transitory computer-readable medium of claim 12, wherein the computer-executable instructions, when executed by the processor, are configured to cause the processor to:
receive a fourth input indicative of movement of the feature from the third virtual positioning to a fourth virtual positioning in the virtual coordinate system; and 
transmit a third signal to configured to cause the first computing device of the first user to modify a presentation of the feature based on the fourth virtual positioning of the feature in the virtual coordinate system. 
Kraver discloses in further exemplary embodiments that based on user relative position and movement of the user with respect to the virtual control, that contact and force parameters may be generated for the interaction with the virtual control, and these data signals may be used to reflect a change in the virtual object and display thereof (by spinning for example) [Fig. 9; Para. 0132-0133].
Consider claim 17 and as applied to claim 16:  The method of claim 16, wherein the input is indicative of a first association between a first physical location in the physical environment and a first virtual location, and wherein the method comprises:
determining, via the processor, a movement of the user from the first physical location to a second physical location; Kraver determination of user location and viewing angle is dynamically updated (second/updating of physical position) [Fig. 5A-5B; Para. 0109-0110];
determining the physical positioning of the user based on the movement, wherein the physical positioning is associated with the second physical location, and wherein the physical positioning comprises a first relationship relative to the first physical location; and particularly where movement of the user or user body part may indicate performance of a gesture (902) [Fig., 9; Para. 0132];
receiving, via the processor, an additional input indicative of a second association between a second virtual location in the virtual coordinate system and the second physical location; wherein physical coordinates (and changes thereof) are mapped to virtual coordinates (904) [Fig., 9; Para. 0132];
determining, via the processor, the virtual positioning of the user based on the physical positioning of the user and the additional input, wherein the virtual positioning is associated with the second virtual location, wherein the virtual positioning comprises a second relationship relative to the first virtual location, and wherein the second relationship between the virtual positioning and the first virtual location corresponds with the first relationship between the physical positioning and the first physical location; the physical movement and position change which may reflect a gesture is translated to a virtual gesture and which may act on and interface with a virtual object or control [Para. 0132-0133]
Kraver does not specifically disclose all of these features in the same embodiment and does not explicitly disclose a second input for updating physical and virtual user position, but does disclose that the obtaining of sensor data (input) may be on a periodic basis and/or part of an iterative process [Fig. 8-9; Para. 0101, 0130, 0133], and that data may include parameters such as trajectory and velocity derived from a plurality of position values over time.
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that generation of the parameters, and 
Consider claim 20 and as applied to claim 16:  The method of claim 16, comprising:
receiving, via the processor, an additional input indicative of an additional physical positioning of the user in the physical environment; Kraver discloses that a physical change of user position (or a body part thereof) may be monitored and determined [Fig. 4-5; Para. 0103];
determining, via the processor, a first relationship between the additional physical positioning and the physical positioning; and determining, via the processor, an additional virtual positioning of the user relative to the virtual positioning of the user in the virtual coordinate system, wherein a second relationship between the virtual positioning and the additional virtual positioning corresponds to the first relationship between the additional physical positioning and the physical positioning; and that physical coordinate positions of the user and objects are mapped with respect to virtual coordinate positions such that the relationship between physical position and movement with to virtual objects may be observed on the HMD [Fig. 4-5; Para. 0103-0105 (particularly Para. 0104)].
Kraver does not specifically disclose all of these features in the same embodiment and does not explicitly disclose an additional input for updating 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that generation of the parameters, and iterative processes taught by Kraver require a plurality of sensor measurements over time (i.e. at least additional updates in a series) as applied to the various embodiments of Kraver in order to interpret a user gesture (in fact, a movement of the user in a particular manner).

Claims 9-11, 14 and 15 are rejected under 35 USC §103 as unpatentable over Kraver et al. (United States Patent Application Publication # US 2018/0300953 A1), hereinafter Kraver, in view of Maciocci et al. (United States Patent Application Publication # US 2012/0249741 A1), hereinafter Maciocci.
Consider claim 9 and as applied to claim 8:  The non-transitory computer-readable medium of claim 8, wherein the computer-executable instructions, when executed by the processor, are configured to cause the processor to:
receive a third input indicative of a third physical positioning of a second user in a second physical environment; and
determine a third virtual positioning of the second user in the virtual coordinate system based on the third input, wherein the third virtual positioning corresponds to the third physical positioning.
Kraver discloses location and tracking of a user and objects in physical and virtual environments, but does not specifically disclose tracking of a second user.  This was known in the prior art, and for example:
Maciocci discloses analogous systems and methods for anchoring virtual images to physical surfaces in augmented reality systems [Title Abstract; Fig. 1-4; Para. 0003, 0005] and particularly an embodiment in which a virtual image may be applied to an anchor surface, and data corresponding to image (object) coordinates communicated to a second user, where the image may be placed according to either the original anchor position, or a new anchor position, and where the virtual image may be rendered and/or visible to the second user based on (third) received data of the second user position and field of view [Para. 8A-B; Para. 0141-0145].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention, to receive data relating to a second user position and vision field (third input data) and for any other additional users in a shared environment) as taught by Maciocci and applied to a method for receiving gesture input performed by one or more processors according to instructions stored on a computer readable medium, such that visibility and relative position of a virtual object within the shared environment may be independently determined for each user.
Consider claim 10 and as applied to claim 9:  The non-transitory computer-readable medium of claim 9, wherein the first signal is configured to cause the first computing device to display a first image associated with the second user to the first user based on the third virtual positioning of the second user relative to the second virtual positioning of the first user in the virtual coordinate system, output a second signal configured to cause a second computing device to display a second image associated with the first user to the second user based on the second virtual positioning of the first user relative to the third virtual positioning of the second user in the virtual coordinate system, or both. This claim is rejected based on the same references, citations and analysis as presented for claim 9 previously (see particularly [Fig. 8A; Para. 0143-0145]).
Consider claim 11 and as applied to claim 9: The non-transitory computer-readable medium of claim 9, wherein the first signal is configured to cause the first computing device to present a first feature associated with a first representative environment associated with the virtual coordinate system via an electronic display, and wherein the computer-executable instructions, when executed by the processor, are configured to cause the processor to output a second signal to a second computing device associated with the second user, wherein the second signal is configured to cause the second computing device to present a second feature associated with a second representative environment associated with the virtual coordinate system via an additional electronic display. Maciocci discloses the embodiments cited in with respect to claim 9, in which a first user and a second user are each equipped with HMD devices (first and 
Consider claim 14 and as applied to claim 13:  The non-transitory computer-readable medium of claim 13, wherein the fourth input is received from a second computing device of a second user.
Kraver discloses location and tracking of a user and objects in physical and virtual environments, but does not specifically disclose tracking of a second user.  This was known in the prior art, and for example:
Maciocci discloses analogous systems and methods for anchoring virtual images to physical surfaces in augmented reality systems [Title Abstract; Fig. 1-4; Para. 0003, 0005] and particularly an embodiment in which a virtual image may be applied to an anchor surface, and data corresponding to image (object) coordinates communicated to, or received from, a second user, where the image may be placed according to either the original anchor position, or a new anchor position, and where the virtual image may be rendered and/or visible to a particular user based on (third) received data of the user position and field of view [Para. 8A-B; Para. 0141-0145].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention, to receive data relating to a second user 
Consider claim 15 and as applied to claim 8:  The non-transitory computer-readable medium of claim 8, wherein the computer-executable instructions, when executed by the processor, are configured to cause the processor to:
determine a representative positioning of the first user in a representative environment based on the second virtual positioning of the first user in the virtual coordinate system, wherein the representative environment is associated with the virtual coordinate system; Kraver discloses that sensors (408) provide data to identify user position (and orientation), and that this may be done periodically [Fig. 4; Para. 0091, 0101], that a change in user position and/or viewing angle mapped in the virtual environment, [Fig. 5A-5B; Para. 0109-0110], and where the determination of view direction and user position is continuous iterative process in order to detect and determine when interaction criteria are met, and to interpret various gestures [Fig. 8-9; Para. 0124, 0130, 0133]; and
output a second signal to instruct a mobile device of a second user to present an image of the first user in the representative environment based on the representative positioning of the first user in the representative environment.

Maciocci discloses analogous systems and methods for anchoring virtual images to physical surfaces in augmented reality systems [Title Abstract; Fig. 1-4; Para. 0003, 0005] and particularly an embodiment in which a virtual image may be applied to an anchor surface, and data corresponding to image (object) coordinates communicated to, or received from, a second user, where the image may be placed according to either the original anchor position, or a new anchor position, specifically that the image and data may include location of various user body parts [Para.0144], and where the virtual image may be rendered and/or visible to a particular user based on received data of the user position and field of view [Para. 8A-B; Para. 0141-0145].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention, to send and/or receive data relating to a first or second user position and vision field (third input data) and for any other additional users in a shared environment) as taught by Maciocci and applied to a method for receiving gesture input performed by one or more processors according to instructions stored on a computer readable medium, such that visibility and relative position of a virtual object, and/or user within the shared environment may be independently determined for each user.

Claims 18 and 19 are rejected under 35 USC §103 as unpatentable over Kraver et al. (United States Patent Application Publication # US 2018/0300953 A1), hereinafter Kraver, in view of Nicholas et al. (United States Patent Application Publication # US 2014/0247279 A1), hereinafter Nicholas.
Consider claim 18 and as applied to claim 16:  The method of claim 16, wherein the input is indicative of a physical positioning of the user relative to a marker in the physical environment, wherein marker is associated with a virtual location in the virtual coordinate system, wherein the marker is associated with a physical direction in the physical environment, wherein the physical direction is associated with a virtual direction in the physical environment, Kraver discloses that a physical change of user position (or a body part thereof) may be monitored and determined [Fig. 4-5; Para. 0103]; and wherein the method comprises:
determining, via the processor, a first distance between the physical positioning of the user and the marker; 
determining, via the processor, a first placement of the physical positioning of the user relative to the marker based on a first relationship between the physical positioning and the physical direction; and
determining, via the processor, a virtual positioning of the user in the virtual coordinate system, wherein a second distance between the virtual positioning of the user and the virtual location corresponds to the first distance between the physical positioning of the user and the marker, wherein a second placement of the virtual positioning of the user relative to the virtual location is based on a second relationship between the virtual positioning and the virtual direction, and wherein the second relationship between the virtual positioning and the virtual direction corresponds with the first relationship between the physical positioning and the physical direction; and that physical coordinate positions of the user and objects are mapped with respect to virtual coordinate positions such that the relationship between physical position and movement with to virtual objects may be observed on the HMD [Fig. 4-5; Para. 0103-0105 (particularly Para. 0104)].
Kraver discloses that a physical location of a user and/or object may be obtained and anchor (marker) locations for the user and object may be stored and/or obtained from (physical environment configuration) memory, that corresponding virtual user and object positions may be generated based on corresponding physical location and/or from (virtual environment configuration), and that virtual objects (i.e. controls) may be located at predetermined locations and/or orientations with respect to the user (virtual control configuration), and the direction and distance between the user (or particular user body parts) and a marker location of the virtual control monitored  [Fig. 4-7; Para. 0103-0105, 0120-0128].
Kraver also does not specifically disclose determination of direction with respect to a physical or virtual anchor, marker or reference point.  This was known, however, in the prior art, and for example:
Nicholas discloses systems and computer performed methods for registration of actual position and an environmental model (virtual) position [Title; Abstract; Para. 0006] and particularly the use of markers and a compass to align and 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that generation of the parameters, and iterative processes taught by Kraver require a plurality of sensor measurements over time (i.e. at least a second and additional updates in a series), and particular use of sensors to monitor distance and direction to predetermined physical markers and corresponding virtual markers as applied to the various embodiments of Kraver in order to interpret a user gesture (in fact, a movement of the user in a particular manner), and to align and coordinate user and/or object position and direction with respect to the corresponding physical and virtual coordinate systems.
Consider claim 19 and as applied to claim 16:  The method of claim 16, comprising:
determining, via the processor, the physical positioning of the user relative to a marker in the physical environment by using a physical compass associated with the physical environment, wherein the marker is associated with a virtual location in the virtual coordinate system; and
determining, via the processor, the virtual positioning of the user relative to the virtual location by using a virtual compass associated with the virtual coordinate system, wherein the virtual positioning of the user relative to the virtual location corresponds to the physical positioning of the user relative to the marker in the physical environment.

Kraver does not specifically disclose all of these features in the same embodiment and does not explicitly disclose a second input for updating physical and virtual user position, but does disclose that the obtaining of sensor data (input) may be on a periodic basis and/or part of an iterative process [Fig. 8-9; Para. 0101, 0130, 0133], and that data may include parameters such as trajectory and velocity derived from a plurality of position values over time.
Kraver also does not specifically disclose use of a compass to determine direction with respect to a physical or virtual anchor, marker or reference point.  This was known, however, in the prior art, and for example:
Nicholas discloses systems and computer performed methods for registration of actual position and an environmental model (virtual) position [Title; Abstract; Para. 0006] and particularly the use of markers and a compass to align and coordinate physical coordinates and location with virtual coordinates and location [Fig. 3; Para. 0043; claim 16].


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Joshi et al. (U.S. Patent Application Publication # US 20190369404 A1) disclosing a system and method of customizing a user interface panel based on users physical sizes.
Bosch et al. (U.S. Patent Application Publication # US 20180060333 A1) disclosing a system and method for placement of virtual characters in an augmented/virtual reality environment.
Todasco (U.S. Patent Application Publication # US 20170123750 A1) disclosing private virtual object handling.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684